PER CURIAM.
The summary denial of the rule 3.850 motion for post-conviction relief filed by Orlando Garcia is reversed, and the cause is remanded to the trial court for an evi-dentiary hearing on the allegations contained in the motion. Garcia’s motion and attachments raise substantial factual issues related to his allegations of ineffective assistance of counsel which are not refuted by the record and must be addressed by the trial court. See Stringer v. State, 757 So.2d 1226 (Fla. 4th DCA 2000); Jones v. State, 693 So.2d 1154 (Fla. 3d DCA 1997); Porter v. State, 670 So.2d 1126 (Fla. 2d DCA 1996).
Reversed and remanded.